Citation Nr: 1002358	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February and June 2007 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2007, 
a statement of the case was issued in January 2008, and a 
substantive appeal was received in February 2008.  Although 
issues related to the left knee and right ankle were also 
initially appealed in the notice of disagreement, the 
February 2008 substantive appeal expressly limited the appeal 
to the right knee and left ankle. 

The Veteran presented testimony at a Board hearing in April 
2009, and a transcript of the hearing is associated with his 
claims folder.  


REMAND

The Veteran was treated for right knee and left ankle 
complaints during service in March 1975 and August 1975 
respectively.  Evidence of record shows current right knee 
and left ankle disabilities as reflected by March 2007 VA 
medical records showing degenerative changes of the right 
knee and left ankle.  With in-service evidence of pertinent 
complaints, evidence of current disability, and the Veteran's 
statements and testimony regarding the disabilities, a VA 
examination is necessary to fully assist the Veteran with his 
claims.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran 
for an appropriate VA examination to 
address the nature and etiology of the 
right knee and left ankle disorders.  
The claims folder must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any medically indicated 
tests should be performed.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent or more probability) 
that any current right knee or left 
ankle disability had its onset during 
active service or is related to any in-
service disease or injury, including 
the complaints documented in service 
records in March 1975 and August 1976.  
The examiner should provide a rationale 
for the opinion.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for right knee disability and 
for left ankle disability.  The Veteran 
and his representative should be 
furnished a supplemental statement of the 
case addressing any issue which remains 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

